Citation Nr: 1423592	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-02 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reopened and denied the Veteran's claim of entitlement to service connection for a low back disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus and for a respiratory disability, including asthma and bronchitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


	
FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a back condition.  He did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  The evidence received since the August 1991 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied the Veteran's original claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the August 1991 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Governing Law and Regulations

The Veteran's original claim for service connection for a low back condition was denied on the merits by an August 1991 rating decision.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to his claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b) (2013).  Thus, the August 1991 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

II.  Analysis

At the time of the August 1991 rating decision, the relevant evidence of record included the Veteran's service treatment records (STRs), VA treatment records dated from September 1982 to February 1991, and an April 1991 VA examination report, showing normal clinical findings for the Veteran's back.  The August 1991 decision was premised on a finding that the Veteran's STRs did not show chronic back disability and that no current disability was shown in April 1991 VA examination.  

Evidence obtained since the August 1991 decision consists of VA treatment records dated from July 1999 to May 2011, reflecting occasional complaints of back pain; a September 2010 VA spine examination, showing a current diagnosis of lumbar spondylosis; submissions, including an internet link and comments from former crewmembers of the USS Kaskasia, indicating that the Veteran's assigned ship collided with another ship off the coast of Italy; and the May 2012 Board hearing transcript, containing the Veteran's contentions regarding two in-service incidents that lead to back injury, and his history of ongoing back pain and treatment, including self-medication.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  The evidence provides a clear history of ongoing problems with back pain, a current back diagnosis, and competent lay evidence regarding a continuity of back pain symptomatology since the Veteran's separation from service.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent.


REMAND

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed low back disability in September 2010, at which time he was diagnosed with lumbar spondylosis.  The examiner determined that he could not provide an opinion with respect to whether the Veteran's current lumbar spine disability was at least as likely as not related to a noted in-service condition without resort to mere speculation.  From review of the opinion, however, it was not clear that the evidence was fully considered, and the examiner did not clearly explain the basis for the inability to provide an opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Notably the examiner did not consider the Veteran's reported in-service back injury.  Thus, remand is warranted in order to afford the Veteran a new VA examination.  

Additionally, during his May 2012 Board hearing, the Veteran testified as to receiving VA treatment for his back disability beginning many years ago, at VA facilities on "24th Street" in New York and on Ryerson Street in Brooklyn.  After review of the record, it does not appear that complete VA treatment records dated prior to July 1999 have been associated with the claims file.  Remand is also required to obtain outstanding VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Finally, the Veteran has provided testimony regarding a collision involving his assigned ship during service.  It does not appear that any attempt has been made to verify the time and place of this incident.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's records of VA treatment for any back pain/disability, dated before July 1999, from the VA New York Harbor Healthcare System, including any treatment rendered at the former Ryerson Street facility in Brooklyn and the "24th Street" facility in New York (this may be a reference to VA's Manhattan Campus on 23rd Street). 

If requested records cannot be obtained, notify the Veteran, and tell him of the attempts made and of any further actions that will be taken with regard to his claim.

2.  Attempt to verify the date and place of the incident where the Veteran's ship, the USS Kaskasia, collided with another ship off the coast of Italy.

3.  Thereafter, schedule the Veteran for a new VA examination to determine whether a current back disability is the result of an injury in service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should report that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability, to include lumbar spondylosis, had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the two in-service incidents reported by the Veteran.  

The examiner must provide reasons for all opinions, taking into account the Veteran's reports regarding the incurrence of and subsequent treatment for the claimed back disability.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


